DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the power requirements" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what power requirement applicant refers.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim 1 is rejected under U.S.C. 112, first paragraph because the disclosure as originally filed, does not provide a support for the claimed feature “power level that is less than or substantially equal to the power requirements of the wireless power receiver” which is added to the claim 1. However, there is no support the recitation of “a power level that is less than or substantially equal to the power requirements of the wireless power receiver” in the specification.
Claims 2-23 are also rejected under 35 U.S.C. 112(a), because they inherit the deficiency of the claim(s) they respectively depend upon.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17, 20-27 and 30-33 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ettes et al. (US 2020/0395793 and Ettes hereinafter)
Regarding claim 1, Ettes discloses a wireless power transmitter [figs. 1-6] comprising: a power transmitting coil [103, figs. 1-2] configured to transmit wireless power to a wireless power receiver [105, fig. 1]; and control circuitry [203, fig. 2] coupled to the power transmitting coil, the control circuitry configured to: drive the power transmitting coil to transmit wireless power during a power transfer period [see fig. 5, para. 146]; determine when the wireless power transmitted is at a substantially steady power level that is less than or substantially equal to the power requirements of the wireless power receiver [power level reduce, para. 104 and 146] when wireless power transmitted is at the substantially steady power level that is less than or substantially equal to the power requirements of the wireless power receiver [power level during power level (PT), fig. 5], monitor at least one variable [power level reduced, para. 31-35, 104] associated with wireless power transmitted by the wireless power transmitting coil during the 
Regarding claim 2, Ettes discloses [see para. 12 and 21] wherein the at least one variable associated with wireless power transmitted includes at least one variable of wireless power rectified by the wireless power receiver using wireless power received from the power transmitting coil.  
Regarding claim 3, Ettes discloses wherein the at least one variable associated with wireless power transmitted includes at least one variable [power level reduced, para. 31-35, 104] of wireless power received by the wireless power receiver.  
Regarding claim 4, Ettes discloses wherein the control circuitry is configured to monitor the at least one variable [power level reduced, para. 31-35, 104] using at least one message [abstract, a communicator (205) receives messages from the power receiver (105) and an adapter (213) adapts a timing property of the reduced power time interval in response to at least a first message received from the power receiver (105)] received from the wireless power receiver indicative of the wireless power received by the wireless power receiver.  
Regarding claim 5, Ettes discloses wherein the message is received during the power transfer period [para. 62, 145].  
Regarding claim 6, Ettes discloses wherein the message is received during a calibration phase [para. 31, 105, 114-138].  
Regarding claim 7, Ettes discloses wherein the message is received after a handshake phase [para. 31, 105, 114-138].  

Regarding claim 9, Ettes discloses wherein the at least one variable associated with wireless power transmitted includes at least one variable [power level reduced, para. 31-35, 104] of the wireless power transmitted by the wireless power transmitter.  
Regarding claim 10, Ettes discloses wherein the at least one variable is a signal amplitude associated with the wireless power transmitted [para. 26-27].  
Regarding claim 11, Ettes discloses wherein the at least one variable is a frequency component of the power spectral density of a signal amplitude associated with the wireless power transmitted [para. 26].  
Regarding claim 12, Ettes discloses wherein the control circuitry is configured to identify the presence of a foreign object by detecting when the magnitude of frequency components of the power spectral density of the signal amplitude exceed a corresponding threshold amplitude for each frequency component [para. 36, 59-60].  
Regarding claim 13, Ettes discloses wherein the at least one variable is a signal variance [a power level of the power transfer signal is reduced, abstract] associated with the wireless power transmitted.  
Regarding claim 14, Ettes discloses wherein the control circuitry is configured to identify the presence of a foreign object by detecting when the signal variance is outside a threshold variance range [para. 36, 59-60].  

Regarding claim 16, Ettes discloses wherein the control circuitry is further configured to identify the presence of a foreign object [see para. 9-15, 31-35] affecting power transfer between the power transmitting coil and the wireless power receiver when the at least one monitored variable changes by more than a threshold amount relative to a corresponding variable of a reference steady state power signal [para. 36, 59-60].  
Regarding claim 17, Ettes discloses wherein the control circuitry is further configured to: determine a reference steady state power signal [see fig. 5] from wireless power transmitted when wireless power transmitted is at the steady power level that is less than or substantially equal to the power requirements of the wireless power receiver [power level reduce, para. 104 and 146]; and identify the presence of a foreign object [see para. 9-15, 31-35] affecting power transfer between the power transmitting coil and the wireless power receiver when a characteristic change of the at least 21 one monitored variable of the wireless power transmitted is observed relative to a corresponding variable of the reference steady state power signal [par. 36, 59-60, 82-94].  
Regarding claim 20, Ettes discloses wherein the control circuitry is configured to determine when wireless power transmitted is at a steady power level that is less than or substantially equal to the power requirements of the wireless power receiver [power level reduce, para. 104 and 146] when a threshold time period elapses after entering a power transfer phase [see fig. 5].  

Regarding claim 22, Ettes discloses wherein the control circuitry is further configured to reduce wireless power transmitted via the power transmitting coil after identifying the presence of a foreign object [see para. 9-15, 31-35].  
Regarding claim 23, Ettes discloses wherein the control circuitry is further configured to terminate wireless power transmission via the power transmitting coil after identifying the presence of a foreign object [see para. 9-15, 31-35].  
Regarding claim 24, Ettes discloses a wireless power receiver [figs. 1-6] comprising: a power receiving coil [107, fig. 1] configured to receive wireless power from a wireless power transmitter [101, fig. 1]; and control circuitry [203, fig. 2] coupled to the power receiving coil and a load [303, fig. 3], the control circuitry configured to: enter a wireless power transfer phase after a handshake phase with the wireless power transmitter [para. 31, 105, 114-138]; and at each one of multiple distinct periods of power transfer during the power transfer phase [see fig. 5], regulate power drawn by the power receiving coil to substantially a selected one of a plurality of distinct steady power levels, wherein the selected distinct steady power level is less than or equal to a power consumption level demanded by the load [power level equal to received power, PWR, fig. 6]; and transmit a message to the wireless power transmitter including data indicative of a desired steady power level [para. 51].

Regarding claim 26, Ettes discloses wherein the one or more parameters of the power storage device include any one or more of a state of charge, a rate of charge, or a temperature of the power storage device [para. 59, 119].  
Regarding claim 27, Ettes discloses wherein the control circuitry is further configured to select the selected steady power level, using an internal ambient temperature of wireless power receiver [see para. 9-15 and 31-35].  
Regarding claim 30, Ettes discloses wherein the message includes data indicative of a requested change in wireless power transmitted by the wireless power transmitter.  
Regarding claim 31, Ettes discloses wherein the plurality of distinct steady power levels comprises evenly distributed power levels between a maximum power level and a minimum power level [see fig. 5].  
Regarding claim 32, Ettes discloses further comprising a rectifier [see fig. 4, para. 139-144] connected to the wireless power receiving coil and controllable by the control circuitry to regulate power drawn by the power receiving coil to a substantially steady power level.  
Regarding claim 33, Ettes discloses wherein the rectifier is a phase controlled rectifier [see fig. 4, para. 139-144].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ettes et al.
Regarding claim 18, Ettes discloses all the features with respect to claim 1 as indicated above. Ettes does not explicitly discloses wherein the control circuitry is configured to determine when wireless power transmitted is at a steady power level when a frequency of an amplitude of fluctuations in the wireless power transmitted is less than approximately 20 Hertz. Although Ettes does teach the power transfer signal may typically have a frequency between around 20 kHz to around 500 kHz [para. 85]. One of ordinary skill in the art would have been motivated to have used the claimed range since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Regarding claim 19, Ettes discloses all the features with respect to claim 1 as indicated above. Ettes does not explicitly discloses wherein the control circuitry is configured to determine 
Response to Arguments
Applicant's arguments filed on 02/08/2022 have been fully considered but they are not persuasive. 
Regarding claim 24, applicant argues that Examiner relies on para. 94 of Ettes and Nothing in this paragraph teaches that the receiver regulates power drawn to one of a plurality of distinct steady state power levels nor that such distinct steady state power level “is less than or equal to a power consumption level demanded by the load” as recited in independent claim 24. Examiner respectfully disagrees.
Ettes discloses a selected one of a plurality of distinct steady power levels [constant power level power transfer [PWR], fig. 6], wherein the selected distinct steady power level is less than or equal to a power consumption level demanded by the load [equal power transfer constant level required by a load,] as recited in independent claim 24. Therefore, Ettes still read on the claims and the rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.